DETAILED ACTION

Election/Restrictions
Claims 1-4 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 5-14 and  16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 11/15/2021, the Examiner rejected Claims 1-14 on the grounds of 35 USC 103 (Shah, Han, Moon).
The amended claims of the instant application are directed to a composite material comprising; a metal matrix of aluminum, copper, aluminum alloy or copper alloy, and tin oxide-
In particular, there was no single or combination of analogous prior art that taught the limitations directed to tin oxide-functionalized carbon nanotubes dispersed in the metal matrix.  Examiner notes that due to dependency to Claim 1, Claims 2-21 are also allowable.

In regards to Applicant’s Arguments filed on 02/28/2022, Applicant argues that the prior art references of Shah and Han do not teach the SnO2 functionalized SWCNTs as claimed, since in Shah, it is the fibers which are coated whereas in Han, it is the SWCNTs which are coated; the SWCNTs of Shah are not coated and thus there would be no reason to replace the coated fibers of Shah with those of Han (Applicant’s Arguments, Page 8); Applicant additionally argues that Shah and Han are directed to different articles of invention, and that Shah teaches that transitional metal nanoparticles are disposed between the CNTs and fibers, which do not correspond to the SnO2 as claimed, and thus Shah teaches away from the invention as claimed (Applicant’s Arguments, Page 9).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  As argued by the Applicant, the disclosures of Shah and Han are directed to different structures and  uses, wherein Shah teaches space-based structures and Han teaches gas sensors (Applicant’s Arguments, Page 8), and the disclosure of Shah in regards to NP functionalization is directed to locations between CNTs and fibers as opposed to the SWCNTs themselves, which is disclosed in Han; one of ordinary skill in the art would not find it obvious modify the coated fibers of Shah with the coating on the CNTS prima facie obvious over the claims as presented.
Therefore, Applicant’s argument is persuasive.

Applicant argues that the prior art references of Moon and Han also do not teach the SnO2 functionalized SWCNTs as claimed, as Moon teaches that oxide coatings are not preferable and thus in addition to the preferable TiO--2 coating (Applicant’s Arguments, Page 10), and that Moon teaches away from the coating thickness that is disclosed from Han, as the preferable thickness of 10-20 nm of moon teaches away from the 1-6 mm SnO2 coating of Han (Applicant’s Arguments, Page 10).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  As argued by the Applicant, Moon teaches away from the SnO2 coating as claimed as the reference teaches that oxide coatings are not preferable, but that TiO-2 is preferred if used, and that Moon teaches a coating of 10-20 nm as preferred due to the thermal stability; however, Han teaches a coating of 1-6 mm, which is significantly larger than the preferred range, and therefore one of ordinary skill in the art would not have found it obvious to have modified the coated CNTs of Moon with the coating of Han.  Thus, Applicant has met its burden in showing that the prior art references are not prima facie obvious over the claims as presented.
Therefore, Applicant’s argument is persuasive.


. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784